            Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 1 of 35



Gregory Zimmer, Esq.
360 Lexington Avenue, Suite 1502
New York, NY 10017
Tel: (914) 402-5683
GZimmer@GZimmerLegal.com

N. Ari Weisbrot, Esq. (NW-6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
Tel: (201) 788.6146
Email: aweisbrot@weisbrotlaw.com


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



Michael M. Goldberg, derivatively on behalf       Case No.: _______________________
of Macrophage Therapeutics, Inc.,

                   Plaintiff,

                   v.                                      COMPLAINT

Claudine Bruck, Y. Michael Rice and Jed
Latkin,

                   Defendants.




       Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) derivatively on behalf of Macrophage

Therapeutics, Inc. (“Macrophage”) (in such derivative capacity, “Plaintiff”), by and through the

undersigned counsel, as and for his Complaint, derivatively on behalf of Macrophage, against

Claudine Bruck (“Bruck”), Y. Michael Rice (“Rice”) and Jed Latkin (“Latkin”), alleges as follows:

                                      INTRODUCTION

       1.     Through this action Plaintiff seeks damages and injunctive relief on behalf of

Macrophage against Bruck, Rice and Latkin to reverse the effects of, and compensate Macrophage
            Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 2 of 35



for a scheme conceived by non-party Navidea Biopharmaceuticals, Inc. (“Navidea”) and

implemented by Bruck, Rice and Latkin from within Macrophage to strip Macrophage of its assets

for the benefit of Navidea.

       2.      Macrophage was created in 2015 to separate efforts to develop therapeutic treatments

for diseases from Navidea, whose core mission is to develop medical diagnostic agents. In August

2018 Macrophage and Navidea entered into a contractual agreement (the “August Agreement”)

which further separated Macrophage and Navidea and their respective operations. Prior to August

2018 Navidea owned one hundred percent (100%) of Macrophage’s common voting stock (but not

its preferred stock) and had the right to appoint a majority (2) of Macrophage’s directors. Navidea

and Macrophage were run by Dr. Goldberg, who was the Chief Executive Officer (“CEO”) of both

companies and sat on the boards of directors of both companies (Dr. Goldberg was appointed to the

Macrophage board by its preferred shareholders, not Navidea).

       3.      The August Agreement required Macrophage to issue to Dr. Goldberg ownership of

five percent (5%) Navidea’s common stock and provided that Dr. Goldberg would resign as CEO

and as a director of Navidea and would assume voting and board control of Macrophage. It was

agreed that Dr. Goldberg would remain CEO of Macrophage and would run Macrophage

independently of Navidea. The August Agreement also required Navidea to provide up to $750,000

to cover Macrophage’s working capital requirements for a period of six (6) months from the closing

of the transaction (the “Working Capital Line”).

       4.      However, after August 2018 Navidea embarked on a plan to loot Macrophage of its

assets for Navidea’s own benefit, directing Bruck, Rice and Latkin, who were (and still are) Navidea

directors (Bruck and Rice) and officers (Latkin) to perpetrate its scheme. Navidea purported to

install Bruck and Rice as a majority of the directors of Macrophage. Once in place, Navidea directed

                                                   2
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 3 of 35



Bruck and Rice to ignore their duties to Macrophage and promote Navidea’s interests from within

Macrophage. Bruck and Rice willingly did Navidea’s bidding in breach or their fiduciary duties to

Macrophage and its shareholders other than Navidea.

       5.      Specifically, Bruck and Rice were directed (i) not to draw on the Working Capital

Line (ii) to abandon claims to a grant from the National Institutes of Health (the “NIH Grant”) that

was to be allocated between Navidea and Macrophage and allow Navidea to convert the entire NIH

Grant for its own use, (iii) acquiesce in Navidea’s failure to meet its pre-existing obligations to fund

certain Macrophage research and development efforts and (iv) not to pursue any other avenue of

financing for Macrophage’s operations. Bruck and Rice also failed to familiarize themselves with

Macrophage’s work or its financial situation. This was part of a concerted effort directed by

Navidea and implemented by Bruck and Rice to contrive a purported “insolvency” at Macrophage

and to strip Macrophage of its valuable intellectual property and other assets.

       6.      As a result of Bruck and Rice’s failure and refusal to access the Working Capital Line

or NIH Grant funds or obtain any other form of financing for Macrophage (all at the direction of

Navidea), Navidea purported to terminate a sublicense of certain intellectual property that it had

entered into with Macrophage at Macrophage’s inception (the “Sublicense”) based on a purported

insolvency of Macrophage when, in fact, Macrophage had ample access to both the Working Capital

Line and the NIH Grant to satisfy its current financial obligations and had significant prospects for

securing additional investment and/or financing based in its promising research and development

work. At Navidea’s direction, Bruck and Rice caused Macrophage to acquiesce in Navidea’s

termination of the Sublicense even though Macrophage was not insolvent and any financial issues

that did exist at Macrophage were the sole result of Bruck and Rice’s implementation of Navidea’s

scheme to create the appearance of insolvency.

                                                   3
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 4 of 35



       7.      Following the termination of the Sublicense, Navidea directed Bruck and Rice to

appoint Navidea’s CEO, Latkin, as CEO of Macrophage. Bruck and Rice complied with Navidea’s

request. Bruck, Rice and Latkin then proceeded to terminate Macrophage’s research, development

and testing work and transfer all of Macrophage’s valuable intellectual property to Navidea, all at

Navidea’s direction and to the detriment of Macrophage.

       8.      Each of these acts constituted breaches of the fiduciary duties Bruck, Rice and Latkin

owed to Macrophage while acting in the roles of directors and officers of Macrophage.

                                JURISDICTION AND VENUE

       9.      Jurisdiction is proper pursuant to 28 U.S.C. §1332. Upon information and belief, this

action is between citizens of different states and the amount in controversy exceeds $75,000.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391((b)(1).

                                         THE PARTIES

       11.     Dr. Goldberg is an individual and a resident of the State of New Jersey. Dr. Goldberg

is an owner of a significant equity interest in Macrophage. The issue whether Dr. Goldberg is the

owner of Super Voting Common Stock in an amount equal to five percent (5%) of the outstanding

shares of Macrophage as of August 14, 2018, or owns forty percent (40%) of Macrophage’s Series A

Convertible Stock and forty percent (40%) of Macrophage’s Series A Warrants is the subject of the

civil action captioned In re Navidea Biopharmaceuticals Litigation, Case No.: 1:19-cv-01578-VEC,

currently pending in the United States District Court for the Southern District of New York (the “NY

Direct Action”). However, it is undisputed that Dr. Goldberg is an owner of a significant equity

interest in Macrophage.

       12.     Plaintiff Macrophage is a corporation organized and existing under the laws of the

state of Delaware and having its principle place of business in Ohio.

                                                 4
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 5 of 35



       13.     Upon information and belief, defendant Claudine Bruck is an individual and a citizen

of the State of Pennsylvania.

       14.     Upon information and belief, defendant Y. Michael Rice is an individual and a citizen

of the State of New Jersey.

       15.     Upon information and belief, defendant Jed Latkin is an individual and a citizen of

the State of New York, New York County.

                                   BACKGROUND FACTS

Dr. Goldberg

       16.     Dr. Goldberg is a licensed physician and has a Master of Business Administration

from Columbia University. He has extensive experience in both medical research and development,

focusing on therapeutics, and in business and finance, including the development of therapeutic

drugs and the financing of medical development companies. Dr. Goldberg has served on the boards

of directors and special committees of numerous private and public companies.

       17.     Prior to August 14, 2018 Dr. Goldberg was a member of Navidea’s board of directors

and was Navidea’s CEO.

       18.     Dr. Goldberg provided forty percent (40%) of Macrophage’s initial funding in

exchange for forty percent (40%) of Macrophage’s Class A Convertible Preferred Stock (“Preferred

Stock”) and forty percent (40%) of Macrophage’s Class A Warrants (“Warrants”).

       19.     In his capacity as a holder of forty percent (40%) of Macrophage’s Class A Preferred

Stock and Warrants, and pursuant to a Securities Purchase Agreement between Dr. Goldberg and

non-party Platinum-Montour Live Sciences, LLC as purchasers of all of Macrophage’s Class A

Preferred Stock, on the one hand, and Macrophage, on the other hand (the “SPA”), Dr. Goldberg



                                                 5
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 6 of 35



served as a director on Macrophage’s board of directors representing Macrophage’s preferred

shareholders beginning on or about March 11, 2015.

        20.    Dr. Goldberg was Macrophage’s President and Chief Executive Officer beginning on

or about March 11, 2015.

Navidea

        21.    Navidea is a publicly traded corporation listed on the New York Stock Exchange.

        22.    Navidea’s focus is on the development of immuno-targeted products designed to help

identify the sites and pathways of undetected disease and enable better diagnostic accuracy, clinical

decision-making, targeted treatment and, ultimately, patient care.

        23.    Navidea focuses on the development of innovative immunodiagnostic agents.

        24.    Prior to August 14, 2018 Dr. Goldberg was a member of the Board of Directors of

Navidea and Navidea’s Chief Executive Officer.

        25.    Prior to in or about February 2019 Dr. Goldberg was the largest single shareholder of

Navidea.

        26.    Prior to August 14, 2018 Dr. Goldberg held essentially all of Navidea’s outstanding

debt.

Macrophage

        27.    Macrophage was incorporated in January 2015 to seek and develop therapeutic

treatments for cancer, cardiovascular, autoimmune, antiviral and brain diseases.

        28.    Macrophage was created and operated to separate therapeutic research and

development from Navidea’s core business of development of diagnostics.

        29.    It was determined this separation of therapeutic research, development and

commercialization would inure to the benefit of both Macrophage, which would be free to develop

                                                 6
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 7 of 35



therapeutic applications independently of Navidea and pursue independent financing for therapeutic

applications and research, and the benefit of Navidea which owned Macrophage’s common stock

and would benefit from the value created at Macrophage.

       30.     This separation between therapeutics and diagnostics was agreed to by Macrophage

and made binding on Macrophage in the SPA, in which it was agreed that any therapeutic

applications of the Licensed IP (as defined herein) would be conducted and commercialized

exclusively through Macrophage.

       31.     When Macrophage was incorporated Navidea owned one hundred percent (100%) of

Macrophage’s common stock.

       32.     Macrophage’s operations and scientific development and testing work was conducted

separately from Navidea’s.

       33.     As a wholly owned subsidiary of Navidea, Navidea consolidated Macrophage’s

operations and financial results with Navidea’s for accounting and reporting purposes.

       34.     However, Navidea allocated expenses and revenues among Navidea and Macrophage

and all expenses incurred by Macrophage were charged to Macrophage and allocated and charged to

Macrophage as a separate company.

       35.     The Macrophage board of directors was originally composed of Dr. Goldberg and two

individuals appointed by Navidea.

       36.     Eventually, the two Navidea appointees and a third director appointed by Navidea

were removed or resigned from the Macrophage board and beginning in or about April 2018 and

through November 2018 the Macrophage board consisted of Dr. Goldberg and Dr. Mark Greene

(“Dr. Greene”).



                                                7
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 8 of 35



       37.     Dr. Greene is an accomplished physician and medical researcher.           He was an

assistant professor at Harvard University and Harvard Medical School and has held prestigious

positions at the University of Pennsylvania since 1989. Dr. Green has had a long career as a

research scientist and fellow and his research has led to the development and commercialization of

the first therapeutic antibody for the treatment of cancer.

       38.     Dr. Green served as a director on Macrophage’s board of directors until November

29, 2018.

       39.     It is undisputed that until November 29, 2018 Dr. Goldberg and Dr. Greene

comprised the entire Board.

       40.     Dr. Goldberg was the CEO of Macrophage from its inception.

The Sublicense

       41.     In January 2015 Navidea owned or controlled certain patents, patent applications,

know-how, trade secrets and other proprietary rights related to devices and drugs for therapeutic and

diagnostic purposes (the “Navidea IP”).

       42.     In January 2015 Navidea was the exclusive licensee of certain patent rights developed

by The Regents of the University of California (“UC”) and was the non-exclusive licensee of certain

know-how as developed by UC (the “UC IP” and, together with the Navidea IP, the “Licensed IP”).

       43.     In January 2015, concurrent with the formation of Macrophage and the SPA, Navidea

entered into a Sublicense Agreement (the “Sublicense”) with Macrophage, effective as of March 11,

2015, pursuant to which Navidea licensed to Macrophage the exclusive right to use and sublicense

the Licensed IP to commercialize therapeutic applications for the Licensed IP.




                                                  8
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 9 of 35



       44.     The Sublicense did not require Macrophage to provide to Navidea detailed

descriptions of research or testing being performed by Macrophage or to disclose to Navidea

confidential information concerning such research or testing, including test results.

       45.     The Sublicense granted Navidea a license to use any enhancements, modifications,

corrections, inventions, changes or innovations made by Macrophage to the inventions claimed in

the Licensed IP (“Improvements”), but only outside the field of therapeutics.

       46.     Thus, the Sublicense did not give Navidea access to detailed information concerning

Macrophage’s efforts to develop therapeutic applications for the Licensed IP.

       47.     And while the Sublicense did give Navidea a license to use any Improvements

developed by Macrophage for imaging, it precluded Navidea from using either the Licensed IP or

the Improvements in the field of therapeutics and, thereby, precluded Navidea from competing with

Macrophage in the field of therapeutics.

       48.     The Sublicense was to expire when the patents underlying the Licensed IP expired in

or about May 2020.

       49.     The Sublicense permitted Navidea to terminate the Sublicense early only if

Macrophage materially breached the Sublicense and failed to cure such breach, if Macrophage

became insolvent, or if Macrophage initiated or assisted in a challenge to the patents underling the

Licensed IP (any such event a “Termination Event”).

       50.     If the Sublicense expired according to its terms, the prohibition on Navidea using the

Licensed IP and any Improvements in the field of therapeutics continued in perpetuity.

       51.     If Navidea terminated the Sublicense due to the occurrence of a Termination Event,

then Macrophage would be required to assign to Navidea all of Macrophage’s rights, title and

interest in any Improvements created by Macrophage and the restrictions on Navidea’s using the

                                                 9
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 10 of 35



Licensed IP or any Improvements in the field of therapeutics would no longer apply and Navidea

would be permitted to continue any ongoing research.

        52.     As consideration for the Sublicense, Macrophage granted to Navidea 100% of its

common stock.

Macrophage’s Operations

        53.     Dr. Goldberg was responsible for providing creative and operational direction to

Macrophage.

        54.     Dr. Goldberg was solely responsible for driving innovation, research, development

and testing of therapeutic drugs at Macrophage.

        55.     Dr. Goldberg lent his extensive education, experience and knowledge to the

development of therapeutic drugs on behalf of Macrophage.

        56.     Dr. Greene sat on Macrophage’s Scientific Advisory Board (“SAB”) as well as its

board of directors from Macrophage’s inception and later was appointed to Navidea’s board of

directors.

        57.     Beginning in 2015 Dr. Green contributed his extensive background, knowledge and

experience in the field of cancer treatment to Macrophage and spearheaded Macrophage efforts to

develop therapeutic treatments for cancer which were yielding promising results.

        58.     Dr. Goldberg conceived a new way to use targeting technology to deliver therapeutic

drugs, rather than for the imaging purposes that Navidea has been pursuing.

        59.     Dr. Goldberg formulated a means to deliver a specific cancer treatment drug using the

targeting technology that was developed by Macrophage.

        60.     Dr. Goldberg also conceived of and reduced to practice an anti-inflammatory family

of products to create an entirely new class of highly targeted anti-inflammatory drugs.

                                                  10
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 11 of 35



       61.     These types of therapeutic drugs offered promising potential treatments for wide-

spread diseases and were potentially far more valuable than the diagnostic agents being developed

by Navidea.

       62.     As CEO of Macrophage, Dr. Goldberg arranged with various third parties, including

medical facilities and research doctors, to manufacture the therapeutic drug products developed by

Macrophage and to carry out animal testing of the drug products.

       63.     He also identified and attracted world class scientists to collaborate with and advise

Macrophage.

       64.     Chemist Jeff Arnold (“Arnold”) produced research-grade drug products developed by

Macrophage to be used in animal testing projects.

       65.     The Salzman Group was engaged to develop the scale up methods required to make

sufficient quantities of the drug products developed by Macrophage to complete preclinical and

clinical testing of Macrophages drug candidates.

       66.     Macrophage used animal testing models to ascertain the efficacy of the drug products

in development and to determine which drug products were suitable to advance to human testing.

       67.     Macrophage had existing animal testing projects in place with New York Medical

College (“NYMC”).

       68.     Dr. Nai Fang Wang (“Dr. Wang”) of Align Biomedical was testing Macrophage anti-

inflammatory agents in a number of animal testing models at the NYMC. The data supplied by

Align Biomedical indicated that the Macrophage drugs were producing promising results.

       69.     Macrophage had existing animal testing projects in place with the University of

Connecticut.



                                                 11
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 12 of 35



       70.      Dr. Green was also conducting laboratory testing of cancer treatment drugs at his

laboratories at the University of Pennsylvania.

The Macrophage IP

       71.      The work performed by Macrophage in developing, manufacturing, scaling-up and

testing various therapeutic drugs resulted in Macrophage developing significant knowledge, know-

how, confidential information, trade secrets and potentially patentable inventions and other

intellectual property with very significant value, all of which are the intellectual property of

Macrophage (the “Macrophage IP”).

       72.      A portion of the Macrophage IP comprised Improvements on the Licensed IP, which,

under the terms of the Sublicence, Macrophage had the exclusive right to exploit, commercially or

otherwise, in the field of therapeutics.

       73.      Under the Sublicense, Navidea had a license to use the Improvements in fields other

than therapeutics but had no right to use them in the field of therapeutics or to license or otherwise

exploit them.

       74.      A portion of the Macrophage IP was independent of the Licensed IP and therefore

Macrophage had the exclusive right to exploit it, commercially or otherwise, for any purpose,

without any limitations.

       75.      Navidea had no right to learn of or use the Macrophage IP that did not comprise

Improvements.

       76.      The Sublicense had limited value to Macrophage, especially in 2018 and 2019

because the patents underlying the Licensed IP were set to expire in or about May 2020.

       77.      Because Macrophage did not have drug candidates that were likely to be at the

commercialization stage before March 2020, there was no significant competitive advantage to

                                                  12
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 13 of 35



Macrophage having a license to use (and commercialize) the Licensed IP because once the patents

expired all of Macrophage’s competitors would also have access to and the right to commercialize

the patents (but not Macrophage’s Improvements or any other part of the Macrophage IP).

        78.     The Sublicense would expire along with the patents underlying the Licensed IP in or

about May 2020.

        79.     However, the Macrophage IP (both that created based on the Licensed IP and

therefore comprising Improvements and the other non-Improvements Macrophage IP) had

significant value to Macrophage, especially because it was all confidential to Macrophage.

        80.     The Macrophage IP gave Macrophage a significant advantage in the development of

therapeutic drugs, and although Navidea had access to and a license to us a portion of it (the

Improvements) outside the field of therapeutics, even Navidea could not utilize the Macrophage IP

to compete with Macrophage in therapeutics or disclose or license it to potential competitors.

        81.     Macrophage and its directors and officers had a fiduciary duty to preserve the

confidentiality of the Macrophage IP.

        82.     Macrophage and its directors and officers had a fiduciary duty to preserve the value

of the Macrophage IP for Macrophage, including the competitive advantage it provided Macrophage

in the field of therapeutics.

        83.     Macrophage and its Board and officers had a fiduciary duty to preserve the

protections Macrophage was afforded for the Improvements in the Sublicense – i.e., the prohibition

on Navidea using the Improvements in the field of therapeutics.

        84.     In fact, Macrophage signed a Stock Purchase Agreement with Macrophage’s

preferred shareholders effective as of March 11, 2015 (the same date as the Sublicense) in which it

represented and warranted to and contracted with its preferred shareholders that “[a]ny therapeutic

                                                 13
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 14 of 35



applications of [the Licensed IP] shall be conducted and commercialized through [Macrophage]

exclusively . . ..”

The NIH Grant

        85.     In or about May 2016 Navidea and Macrophage were issued a grant by the National

Institutes of Health (the “NIH Grant”) to develop diagnostic and therapeutic applications.

        86.     Although the grant application was submitted in Navidea’s name and awarded in

Navidea’s name, it contained two distinct components.

        87.     One component of the NIH Grant was awarded for the development of diagnostic

applications.

        88.     This portion of the NIH Grant was applied for and awarded based on research and

development work done by Navidea and was designated to fund future research and development of

diagnostic applications by Navidea.

        89.     The other component of the NIH Grant was awarded for the development of

therapeutic applications.

        90.     This portion of the NIH Grant was applied for and awarded based on research and

development work done by Macrophage and was designated to fund future research and

development of therapeutic applications by Macrophage.

        91.     In a press release dated May 26, 2016 Navidea stated that “the development activities

of the immunotherapeutic platform will be conducted by Navidea and its subsidiary Macrophage

Therapeutics,” thereby confirming that a portion of the NIH Grant would fund research,

development and testing at and by Macrophage.




                                                 14
             Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 15 of 35



       92.      It was always agreed (and required) that the portion of the NIH Grant allocated to

therapeutic research and development would be used by Macrophage to pay its operating expenses

and support its work in developing therapeutics, not by Navidea.

       93.      Thus, in addition to Macrophage’s other funding, the NIH Grant represented a

significant asset of Macrophage and a significant source of working capital to fund its operations.

       94.      When Macrophage and Navidea agreed to completely separate their operations

through the August Agreement it was agreed between Macrophage and Navidea that the remaining

NIH Grant funding would be allocated among Navidea and Macrophage according to the remaining

balances of the NIH Grant amounts allocated to diagnostic and therapeutic research and development

respectively.

       95.      At the time Navidea terminated the Sublicense based on a purported “insolvency” of

Macrophage a significant portion of the NIH Grant’s therapeutics funding remained available to fund

Macrophage’s operations.

       96.      In fact, in its Form 10Q for the period ending September 30, 2019 Navidea

announced that during the nine-month period ending September 30, 2019 (including the time period

after February 19, 2019 on which Navidea asserted that Macrophage was insolvent) Navidea had

drawn upon approximately $497,000 of NIH Grant funds.

       97.      The portion of this attributable to therapeutics (i.e., the portion allocated to

Macrophage’s work) would amount to hundreds of thousands of dollars to fund Macrophage’s

operations in 2019.

       98.      Bruck and Rice were aware of this fact because as members of Navidea’s board of

directors they reviewed and certified Navidea’s financial statements.



                                                15
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 16 of 35



Navidea’s Funding Obligation

       99.      In the August Agreement Navidea agreed that it would provide the Working Capital

Line to Macrophage to fund Macrophage’s working capital requirements in an amount up to

$750,000 for a period of six (6) months.

       100.     Navidea did not fully fund Macrophage’s working capital requirements and there

were hundreds of thousands of dollars of Navidea’s $750,000 commitment unused by Bruck and

Rice to fund Macrophage’s operations.

Purported Dismissal of Dr. Green and Appointment of
Bruck and Rice to the Macrophage Board of Directors

       101.     Bruck has been a director of Navidea since in or about March 2018.

       102.     Rice has been a director of Navidea since in or about 2016.

       103.     On or about November 29, 2018 Navidea purported to remove Dr. Green from the

Macrophage board of directors and appoint Bruck and Rice as directors of Macrophage.

       104.     The validity of the removal of Dr. Green and the appointment of Bruck and Rice to

the Macrophage board of directors is one of the issues to be determined in the NY Direct Action.

       105.     However, there is no dispute that Bruck and Rice acted as members of the Board

beginning on or about November 29, 2018.

Improper Termination of Sublicense

       106.     On February 19, 2019 Navidea sent a letter to Dr. Goldberg in his role as CEO of

Macrophage purporting to terminate the Sublicense effective as of March 11, 2019 on the basis that

Macrophage was allegedly insolvent.

       107.     In fact, up until that time Navidea had a contractual obligation to extend to

Macrophage the Working Capital Line in an amount up to $750,000 to cover Macrophage’s working


                                                16
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 17 of 35



capital needs but Bruck and Rice, at the direction of Navidea, had not drawn fully on the Working

Capital Line.

       108.     As of February 19, 2019, Macrophage did not have any expenses other than operating

costs which Navidea was required to fund through the Working Capital Line.

       109.     Had Bruck and Rice required Navidea to comply with its contractual obligations

Macrophage would have had no unpaid operating costs at that time.

       110.     In addition, Macrophage had the right to significant additional funding provided in

the portion of the NIH Grant earmarked for therapeutics.

       111.     However Bruck and Rice, at Navidea’s direction, did not seek those funds to fund

Macrophage’s operations.

       112.     Navidea had also overcharged Macrophage for certain expenses paid directly by

Navidea and charged to Macrophage certain expenses that were actually expenses of Navidea.

       113.     In fact, any appearance of insolvency at Macrophage was the result of Bruck and

Rice’s failure to (i) draw on the Working Capital Line, (ii) seek funding through the NIH Grant

funds earmarked for therapeutics, (iii) seek other sources of investment in or funding of Macrophage

and/or (iv) address or seek reversal of inaccurate inter-company charges by Navidea including

overcharging for Macrophage expenses paid by Navidea and improper allocation of Navidea

expenses to Macrophage, all at the direction of and for the benefit of Navidea.

Purported Dismissal of Dr. Goldberg and Installation of Latkin as Macrophage CEO

       114.     Prior to August 2018 Latkin was Navidea’s Chief Financial Officer (“CFO”) and

Chief Operating Officer (“COO”).

       115.     Latkin was appointed CEO of Navidea in August 2018 and retained his roles as Chief

Financial Officer and Chief Operating Officer.

                                                 17
               Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 18 of 35



        116.      On or about February 20, 2019 Bruck and Rice, acting as members of the

Macrophage board of directors purported to dismiss Dr. Goldberg and install Latkin as CEO of

Macrophage.

        117.      Latkin continues to serve as CEO, CFO and COO of Navidea.

        118.      The validity of the removal of Dr. Goldberg and the installation of Latkin CEO of

Macrophage (by Bruck and Rice in their purported capacity as members of the Board) is one of the

issues to be determined in the NY Direct Action.

        119.      However, there is no dispute that Latkin acted as CEO of Macrophage beginning on

or about February 20, 2019.

Termination of Macrophage Research and Development

        120.      Beginning with the purported appointment of Latkin as Macrophage’s CEO on

February 20, 2019, Bruck, Rice and Latkin embarked on the second phase of their scheme to loot

Macrophage for the benefit of Navidea.

        121.      Having, at Navidea’s direction, purportedly relegated Dr. Goldberg to a minority of

one non-Navidea controlled member on the Macrophage board of directors, and having stripped him

of his authority as CEO, Bruck, Rice and Latkin immediately began unwinding Macrophage’s

promising and valuable research and development projects.

        122.      Specifically, Latkin who, in his role as Navidea CEO had delayed payment of many

Macrophage research and development costs for which Navidea was responsible to pay directly,

immediately began contacting Macrophage’s research and development partners and terminating

their services.




                                                  18
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 19 of 35



       123.     For example, at Navidea’s direction, Latkin instructed Dr. Wang to cease all animal

testing being performed by Align at NY Medical College, thereby rendering all of the promising data

that had been accumulated to date valueless (because the trials could not be completed).

       124.     The loss of these animal trials and the resulting invalidation of the research that had

been collected already through those trials was a major blow to Macrophage’s research and

development efforts and caused Macrophage significant damage.

       125.     It also set back important and promising research that could have resulted in

treatments for humans suffering from various illnesses, including cancer, autoimmune diseases, fatal

rare pediatric diseases like Krabbe Disease and IPEX Syndrome.

       126.     This also necessitated the unethical euthanatizing of laboratory animals that had been

bred with diseases and/or genetic defects for purposes of testing treatments, but now were

condemned to suffer and die from those diseases or defects, or be euthanized, all without any

scientific purpose or benefit.

       127.     By terminating Dr. Green Macrophage lost access to research that was being

conducted by Dr. Green at no cost to Macrophage at his laboratory at the University of

Pennsylvania.

       128.     This also caused Macrophage to lose no-cost access to and use of laboratory resources

and equipment valued in the millions of dollars to generate valuable foundational data in connection

with Macrophage’s efforts to develop cancer treatment drugs.

Turnover of Macrophage IP to Navidea

       129.     In addition to halting all of Macrophage’s valuable and promising research and

development, Bruck, Rice and Latkin turned over to Navidea all of Macrophage’s valuable

Macrophage IP.

                                                  19
               Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 20 of 35



        130.     As described above, some of the Macrophage IP comprised Improvements on the

Licensed IP and therefore if Navidea had legitimately terminated the Sublicense for insolvency –

which is not the case – then Navidea would have had the right to utilize Improvements in the field of

therapeutics.

        131.     However, a large portion of the valuable Macrophage IP did not comprise

Improvements but, rather, was independent of the Licensed IP and not dependent on it.

        132.     Under no circumstance was Navidea entitled to access to or the use of this portion of

the Macrophage IP.

        133.     Yet Bruck, Rice and Latkin, at the direction of Navidea turned over all of the

Macrophage IP to Navidea.

        134.     Since Bruck, Rice and Latkin improperly turned over all of the Macrophage IP to

Navidea, Navidea has been publicly touting its work in “therapeutics” and has been seeking

investment and funding based on its purported therapeutics work.

        135.     For example, in a press release dated November 7, 2019 Navidea touted a partnership

with IMV, Inc. “to conduct preclinical studies to evaluate the combinatory effect of Navidea’s

proprietary activated macrophage targeting therapeutics” with certain IMV, Inc. products.

        136.     The “proprietary activated macrophage targeting therapeutics” that Navidea is testing

in partnership with IMV, Inc. comprise valuable Macrophage IP that was looted from Macrophage

by Bruck, Rice and Latkin for the benefit of Navidea and which Navidea has no right to.

        137.     Navidea also highlighted the value of the looted Macrophage IP and the partnership it

created with IMV, Inc. using the Macrophage IP in an investor call on the same day, November 7,

2019.



                                                  20
               Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 21 of 35



        138.      Thus, Bruck, Rice and Latkin had succeeded in completing Navidea’s scheme to strip

Macrophage of its valuable assets all for the sole benefit of Navidea and to the extreme detriment of

Macrophage and its shareholders.

Bruck, Rice and Latkin Breaches of Fiduciary Duty

        139.      Navidea, Bruck, Rice and Latkin engaged in an ongoing course of conduct that

involved multiple breaches of their fiduciary duties to Macrophage, all of which was directed by

Navidea and engaged in by Bruck, Rice and Latkin at Navidea’s direction and for its benefit, all to

the detriment of Macrophage.

Failure to Draw on Working Capital Line

        140.      Despite the fact that Navidea had a contractual obligation to Macrophage beginning

in August 2018 to provide the Working Capital Line up to $750,000 to Macrophage to cover

Macrophage’s working capital requirements, neither Bruck nor Rice took any actions to draw on the

Working Capital Line to pay Macrophage’s operating expenses.

        141.      Upon information and belief, this was a deliberate course of action decided upon by

Bruck and Rice at the direction of Navidea and for Navidea’s benefit.

        142.      Their failure to draw on the Working Capital Line enabled Navidea to conserve its

own limited capital and to re-direct money earmarked to fund Macrophage’s working capital

requirements for use by Navidea for its own business purposes to the detriment of Macrophage.

        143.      Prior to and throughout the time Bruck and Rice were acting as Macrophage directors

Navidea had failed and refused to pay Macrophage working capital expenses that Navidea had

agreed to pay directly.

        144.      Upon information and belief, Bruck and Rice, as directors of Navidea were aware of

these failures.

                                                  21
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 22 of 35



       145.     Regardless whether they were aware of the exact circumstances of Navidea’s failure

and refusal to pay Macrophage’s operating expenses pursuant to the Working Capital Line, it was

their obligation to familiarize themselves with Macrophage’s operations and protect Macrophage’s

interests vis a vis both Navidea and Macrophage’s creditors.

       146.     Bruck and Rice knowingly and intentionally and in bad faith failed or refused to

familiarize themselves with Macrophage’s operations and obligations.

       147.     Bruck and Rice also knowingly and intentionally, and in bad faith and at the direction

of Navidea, failed and refused to draw on the Working Capital Line to fund Macrophage’s

operations.

       148.     Upon information and belief, Bruck and Rice failed and/or refused to request or

compel Navidea to comply with its obligation to provide working capital to Macrophage to fund its

working capital needs because their true loyalty was to Navidea, of which they are long-time

directors and which appointed them to the Macrophage board of directors to pursue and protect

Navidea’s interests, to the detriment of Macrophage.

Failure to Seek the NIH Grant Funding

       149.     Despite the fact that Navidea and Macrophage had agreed that the portion of the NIH

Grant funding allocated to therapeutics would be used to fund Macrophage’s research and

development efforts in therapeutics, neither Bruck nor Rice took any actions to obtain access to or

cause Navidea to provide those funds to Macrophage.

       150.     Upon information and belief, this was a deliberate course of action decided upon by

Bruck and Rice at the direction of Navidea and for Navidea’s benefit.

       151.     Their failure to obtain the NIH Grant funds enabled Navidea to conserve and/or

misdirect those funds for its own business purposes to the detriment of Macrophage.

                                                  22
                Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 23 of 35



        152.      Prior to and throughout the time Bruck and Rice were acting as Macrophage directors

Navidea had failed and refused to provide the NIH Grant funds to Macrophage.

        153.      Upon information and belief, Bruck and Rice, as directors of Navidea were aware of

this failure.

        154.      Bruck and Rice knowingly and intentionally, and in bad faith and at the direction of

Navidea, failed and refused to demand that Navidea turn over the NIH Grant funding to fund

Macrophage’s operations.

        155.      Upon information and belief, Bruck and Rice failed and/or refused to request or

compel Navidea to comply with its obligation to turn over the NIH Grant funding because their true

loyalty was to Navidea, of which they are long-time directors and which appointed them to the

Macrophage board of directors to pursue and protect Navidea’s interests, to the detriment of

Macrophage.

Failure to Challenge or Correct Improper Inter-Company Billing

        156.      Bruck and Rice also failed to challenge or correct Navidea’s improper billing of

expenses to Macrophage.

        157.      Specifically, Bruck and Rice failed to challenge or correct Navidea’s overbilling to

Macrophage for Macrophage expenses that Navidea agreed to pay directly.

        158.      Bruck and Rice also failed to challenge or correct Navidea’s billing of certain

Navidea expenses to Macrophage.

        159.      These failures had the intent and effect of causing Macrophage’s financial

circumstances to appear far worse than they actually were.




                                                   23
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 24 of 35



       160.     This was all part of the concerted effort by Navidea, Bruck and Rice to create a

pretext upon which Navidea could terminate the sublease based on a purported insolvency at

Macrophage that did not exist.

Termination of the Sublicense

       161.     Upon information and belief, Bruck and Rice failed and/or refused to request or

compel Navidea to comply with its obligation under the August Agreement to provide working

capital to Macrophage to fund its operations as part of a concerted plan of action with Navidea to

contrive a pretext for Navidea to purport to terminate the Sublicense on the basis of a purported

insolvency of Macrophage.

       162.     Upon information and belief, Bruck and Rice failed and/or refused to request or

compel Navidea to turn over the portion of the of the NIH Grant allocated to therapeutics as part of a

concerted plan of action with Navidea to contrive a pretext for Navidea to purport to terminate the

Sublicense on the basis of a purported insolvency of Macrophage.

       163.     Bruck and Rice did not familiarize themselves with Macrophage’s operations, assets,

research and development or clinical trials work as was required as part of their fiduciary duty to

Macrophage.

       164.     Rather, Bruck and Rice took direction from Navidea and took actions dictated by

Navidea which put Navidea’s interests ahead of the interests of Macrophage.

       165.     As a result of Bruck’s and Rice’s actions and inactions at the direction of

Macrophage, Macrophage was left without working capital despite the availability of a Working

Capital Line in the amount of $750,000 of which only approximately $400,000 was drawn.




                                                 24
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 25 of 35



       166.     As a result of Bruck’s and Rice’s actions and inactions at the direction of

Macrophage, Macrophage was left without access to the NIH Grant funding earmarked for

therapeutics to which Macrophage was entitled.

       167.     Bruck and Rice made no effort to familiarize themselves with Macrophage’s

operations or the valuable Macrophage IP that was being developed through the drug development

and production and clinical trials being performed by Macrophage under Dr. Goldberg’s direction as

CEO.

       168.     Bruck and Rice made no effort to raise additional capital for Macrophage, either in

the form of debt or equity contributions.

       169.     This was done at Navidea’ direction as part of a purposeful plan to provide a pretext

for Navidea to terminate the Sublicense and thereby obtain an assignment of all of the Macrophage

IP and eliminate the prohibition on Navidea’s using the Macrophage IP in the field of therapeutics.

       170.     The scheme of Navidea, Bruck and Rice was effective in that due to Bruck and Rice’s

failure and refusal to draw on the Navidea Working Capital Line or demand that Navidea turn over

the portion of the NIH Grant allocated to therapeutics, Navidea was able to contrive an alleged

insolvency on the part of Macrophage and purport to terminate the Sublicense based on the

purported insolvency.

       171.     On February 19, 2019 Navidea sent a letter to Dr. Goldberg in his capacity as CEO of

Macrophage (the “Termination Notice”) notifying Macrophage that Navidea was terminating the

Sublicense effective as of March 11, 2019 pursuant to Section 8.1(b)(1) of the Sublicense, which

permits Navidea to terminate the Sublicense if Macrophage becomes insolvent.




                                                 25
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 26 of 35



       172.     On the very next day, February 20, 2019, Bruck and Rice, purportedly comprising a

majority of the Macrophage board, purported to dismiss Dr. Goldberg as Macrophage’s CEO and to

install Latkin as CEO.

       173.     Once Navidea purported to terminate the Sublicense based on the purported

insolvency of Macrophage, Bruck, Rice and Latkin acquiesced in the termination and took no steps

to challenge it, even though Macrophage did not have significant current obligations and in any

event all current obligations existing at the time the Termination Notice was sent to Macrophage by

Navidea should have been paid using the funds available to Macrophage from the Navidea Working

Capital Line or the NIH Grant funding allocated to therapeutics.

       174.     Bruck, Rice and Latkin did not take any steps to challenge or attempt to reverse the

purported termination of the Sublicense.

       175.     They aided, abetted and/or acquiesced in the termination which purported to be based

on Macrophage’s insolvency despite the fact that they were aware long before that time that Navidea

was not fulfilling its obligation to fund Macrophage’s operating costs, including as required by the

Working Capital Line, that Navidea was withholding from Macrophage the portion of the NIH Grant

funding allocated to therapeutics and that Macrophage had been overcharged by Navidea for certain

expenses paid directly by Navidea and charged for Navidea expenses.

Turn-Over of the Macrophage IP to Navidea

       176.     Bruck, Rice and Latkin voluntarily turned over to Navidea not only any

Improvements which Navidea would have been entitled to if it had properly terminated the

Sublicense based on insolvency (which it did not because Macrophage was not insolvent; Navidea,

Bruck and Rice conspired to give the appearance that it was) but Bruck, Rice and Latkin also



                                                 26
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 27 of 35



provided to Navidea all of the Macrophage IP, including Macrophage IP which did not comprise

Improvements to which Navidea would not be entitled under any circumstances.

       177.     This not only destroyed the perpetual competitive advantage that Macrophage was

entitled to under the terms of the Sublicense based on the perpetual prohibition on Navidea using any

Improvements in the therapeutics field, it also destroyed the value of the competitive advantage

Macrophage had based on the non-Improvement Macrophage IP.

Termination of Macrophage Animal Trials

       178.     Thereafter, Latkin, acting as Macrophage’s CEO, at the direction of Navidea and with

the approval and/or encouragement of Bruck and Rice, terminated Macrophage’s animal trials and

other research and development projects, thereby destroying the value they had already created for

Macrophage.

       179.     Termination of the Sublicense and of Macrophage’s animal testing delayed and called

into question Macrophage’s ability to complete its efforts to commercialize therapeutic treatments

for diseases.

       180.     This is especially important to Macrophage because Macrophage was in the process

of animal testing therapeutic compounds to treat IPEX Syndrome and rheumatoid arthritis at New

York Medical College.

       181.     These animal tests were demonstrating promising results.

       182.     IPEX Syndrome is deemed an “orphan disease” by the United States Food and Drug

Administration (the “FDA”) because it affects only a small percentage of the population.

       183.     To encourage companies to pursue treatments for orphan drugs the FDA administers

a program whereby therapeutic research and development companies that receive FDA approval for



                                                 27
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 28 of 35



rare pediatric diseases such as IPEX Syndrome receive vouchers that can be used by the holder of

the voucher to expedite the FDA approval process for a future drug.

       184.     These vouchers are freely tradeable and permit the companies who are awarded the

vouchers to sell them.

       185.     The vouchers can be sold to other companies who can use the vouchers to expedite

their own FDA approval timelines.

       186.     At the present time the approximate trading value for a voucher is $125,000,000-

$200,000,000.

       187.     The animal testing for Macrophage’s IPEX Syndrome treatment suggested potential

positive results that could lead to FDA approval of clinical trials for the drug.

       188.     A company receiving FDA approval for clinical trials for potential treatment for a

qualifying orphan pediatric disease, such as IPEX Syndrome becomes eligible for Orphan Disease

Pediatric Voucher Designation which assures that if the treatment is eventually FDA approved the

company will receive an Orphan Disease Pediatric Voucher.

       189.     The significant prospect of obtaining animal testing results that would entitle

Macrophage to receive an Orphan Disease Pediatric Voucher Designation from the FDA would

generate significant investor interest that would enable Macrophage to continue its research and

development efforts.

       190.     Similarly, if an Orphan Disease Pediatric Voucher were received by Macrophage the

proceeds from the sale of such a voucher would have resulted in a massive influx of capital to

Macrophage to fund and expand its operations.




                                                 28
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 29 of 35



       191.     Termination of Macrophage’s animal testing by Bruck, Rice and Latkin, at the

direction of Navidea, eliminated the possibility that Macrophage would receive an Orphan Disease

Pediatric Voucher Designation of an Orphan Disease Pediatric Voucher based on that work.

Turn-Over of Macrophage Equipment to Navidea

       192.     In addition to turning over the valuable Macrophage IP to Navidea, Bruck, Rice and

Latkin also turned over valuable equipment of Macrophage to Navidea.

       193.     Specifically, Bruck, Rice and Latkin permitted Navidea to remove a fluorescent

detector used to detect fluorescent molecules administered into laboratory animals by humanely

scanning their entire body without surgery.

       194.     This equipment had a value of approximately $80,000.

       195.     The equipment was removed by Navidea with the approval of Latkin, Bruck and Rice

from a laboratory at New York Medical College where it was being used in animal trials being

performed for Macrophage and converted to Navidea’s own use.

                           DEMAND EXCUSED/DEMAND FUTILE

       196.     Both Bruck and Rice are members of Navidea’s board of directors and had been

directors of Navidea long before they became involved in Macrophage.

       197.     Bruck has been a director of Navidea since in or about March 2018 and is paid a

significant retainer by Navidea in that role.

       198.     Rice has been a director of Navidea since in or about 2016 and is paid a significant

retainer by Navidea in that role.

       199.     Before November 2018 Bruck and Rice had no direct connection to Macrophage and

owed their undivided loyalty to Navidea as directors of Navidea.



                                                 29
               Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 30 of 35



        200.     In November 2018 Navidea purported to remove Dr. Green from the Macrophage

board of directors and install Bruck and Rice as its representatives on the Macrophage board of

directors.

        201.     This was done by Navidea, with the knowledge and agreement of Bruck and Rice so

that Bruck and Rice would protect Navidea’s interests with respect to Macrophage.

        202.     The validity of Bruck and Rice’s appointment to the Macrophage board is the subject

of the New York Direct Action, however it is undisputed that Bruck and Rice acted as members of

Macrophage’s board of directors since on or about November 29, 2018.

        203.     At the time Bruck and Rice were purportedly appointed to the Macrophage board by

Navidea, Navidea was involved in an ongoing dispute with Dr. Goldberg concerning the August

Agreement.

        204.     Bruck and Rice were well aware of the terms of the August Agreement because they

negotiated it on behalf of Navidea and were in discussions with Dr. Goldberg about disputes

between Dr. Goldberg and Navidea concerning its implementation.

        205.     Bruck and Rice were purportedly appointed to the Macrophage board by Navidea

specifically to protect Navidea’s interests against Dr. Goldberg.

        206.     Bruck and Rice were aware that there was also a dispute about the validity of their

appointment.

        207.     However, there can be no dispute that Bruck and Rice were placed on the

Macrophage board to specifically protect Navidea’s interests.

        208.     The course of conduct directed by Navidea whereby Bruck and Rice made the

conscious decision not to familiarize themselves with Macrophage’s operations or operating capital

requirements, failed to compel Navidea to fund past-due commitments to Macrophage, failed to

                                                 30
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 31 of 35



draw on the Working Capital Line to fund Macrophage’s ongoing operations and failed to seek

Macrophage’s portion of the NIH Grant, failed to address or correct Navidea’s erroneous inter-

company billing to Macrophage and failed to seek additional investment or financing for

Macrophage was part of Navidea’s scheme to conserve Navidea’s own limited funds by avoiding

funding the Working Capital Line and keeping for itself all of the remaining NIH Grant funds.

       209.     It was also part of Navidea’s overall scheme to terminate the Sublicense under false

pretenses, terminate the prohibition on Navidea working in the therapeutics field and turn over to

Navidea all of the Macrophage IP so that Navidea could immediately use the Macrophage IP as a

basis to raise investment funds for Navidea and to improperly compete with Macrophage.

       210.     Another aspect of this scheme conceived by Navidea and implemented on Navidea’s

behalf by Bruck and Rice was their purported appointment of Latkin as Macrophage’s CEO and

Latkin’s conversion to Navidea of a valuable piece of Macrophage equipment and the termination of

Macrophage’s animal testing operations, all with the encouragement and authorization of Bruck and

Rice in their roles as purported Macrophage directors.

       211.     All of these acts were intentionally designed by Navidea, Bruck and Rice to strip

Macrophage of its assets for the sole benefit of Navidea and to the great detriment of Macrophage.

       212.     Evidence of this fact is that Navidea’s public filings, which were signed off by Bruck

and Rice as directors of Navidea, immediately announced that Navidea had control of Macrophage’s

intellectual property and testing results and intended to begin work in therapeutics.

       213.     Similarly, Navidea’s investor presentation in September 2018, even before the

scheme had been activated, touted Navidea’s work in therapeutics as a key part of the investment

thesis presented to potential investors.

       214.     Navidea was also able to attract capital investment from a new investor.

                                                  31
                Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 32 of 35



         215.     Upon information and belief, Navidea’s improper acquisition of the Macrophage IP,

accomplished through Bruck and Rice (and Latkin) , was a significant factor in Navidea’s ability to

secure this investment.

         216.     In an action pending in the Delaware Court of Chancery captioned Macrophage

Therapeutics, Inc. v. Michael M. Goldberg et al., C.A. No. 2019-0137-JRS (the “Delaware Action”)

the Delaware court entered an order recognizing Bruck, Rice and Dr. Goldberg as all of the members

of the Macrophage board of directors commencing on March 13, 2019 and during the pendency of

the Delaware Action, or until further order of the Delaware court.

         217.     As a majority of the Macrophage board Bruck and Rice have the power to control

Macrophage.

         218.     There can be no question that Bruck and Rice have, at a minimum, divided loyalty

between Navidea, on the board of which they both served (and by which they were paid) long

before they were purportedly appointed by Navidea as Macrophage directors and which is the very

entity that made the purported appointment of them to the Macrophage board.

         219.     Bruck and Rice’s inability to impartially pursue Macrophage’s best interest was

confirmed when Dr. Goldberg raised certain of the issues addressed herein with the Macrophage

board.

         220.     As stated herein, by virtue of an order entered in the Delaware Action the board of

Macrophage now consists of Dr. Goldberg, Bruck and Rice during the pendency of the Delaware

Action or until further order of the Delaware court.

         221.     Dr. Goldberg was hopeful that he, Bruck and Rice could address the issues as a board.




                                                   32
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 33 of 35



       222.     Instead, faced with allegations of their own wrongdoing for which they are directly

accused of breach of fiduciary duty, without a meeting of the Macrophage board, Bruck and Rice

purported to establish a “special committee” comprised solely of themselves, the accused directors.

       223.     The “special committee” then engaged the same law firm Bruck and Rice had

engaged to sue Dr. Goldberg in the Delaware Action to purportedly “investigate” the allegations of

their wrongdoing raised by Dr. Goldberg.

       224.     In light of the fact that a dispute exists concerning Bruck and Rice’s status as

directors of Macrophage and because the law firm engaged by Bruck and Rice to investigate the

allegations of wrongdoing raised by Dr. Goldberg is already defending both Bruck and Rice’s status

as members of Macrophage’s board (thereby defending Navidea’s conduct in purportedly appointing

them) in the Delaware Action and owes loyalty to Bruck, Rice and Navidea, any investigation that

may actually be performed by the firm would be a mere sham.

       225.     In addition, between July 26, 2019 and the filing of this action there has been no

discernable action by Bruck, Rice or their hand-picked law firm to address Dr. Goldberg’s

complaints.

       226.     The foregoing clearly demonstrates that while demand is excused based on Bruck and

Rice’s lack of disinterestedness in the allegations of this action, which concern their own misconduct

at Macrophage, any further demand upon the Macrophage board by Dr. Goldberg prior to filing this

action would be futile.

                                            COUNT I
                                     Breach of Fiduciary Duty

       227.     Dr. Goldberg repeats and realleges the allegations contained in Paragraphs 1 through

226 as if set forth more fully at length herein.

       228.     As set forth herein, Bruck and Rice were or were acting as directors of Macrophage.
                                                   33
              Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 34 of 35



       229.     As set forth herein Latkin was or was acting as CEO of Macrophage.

       230.     As a result, Bruck, Rice and Latkin had fiduciary duties to Macrophage to put

Macrophage’s interests ahead of their own and those of others.

       231.     As set forth herein, Bruck, Rice and Latkin put the interests of Navidea, of which they

were long-time directors and/or officers and by which they were paid and directed, ahead of the

interests of Macrophage.

       232.     As a result of the foregoing, Macrophage is entitled to damages from Bruck, Rice and

Latkin in an amount to be determined at trial, but not less than $10,000,000.

                                      REQUESTED RELIEF

       WHEREFORE, Dr. Goldberg demands judgment as follows:

       (1)      Awarding Macrophage damages in an amount to be determined at trial, but not

                less than $10,000,000.

       (2)      Awarding Macrophage and/or Dr. Goldberg attorneys’ fees and costs;

       (3)      Awarding Macrophage such other and further relief that this Court deems just and

                proper.

                                         JURY DEMAND

    Dr. Goldberg respectfully demands a trial by jury on all claims set forth herein.


                                                       Respectfully submitted,


                                                       /s/ Gregory Zimmer
                                                       Gregory Zimmer, Esq.
                                                       360 Lexington Avenue, Suite 1502
                                                       New York, NY 10017
                                                       Phone: 914.402.5683
                                                       Fax: 914.402.5683
                                                       Email: GZimmer@GZimmerLegal.com

                                                  34
Case 1:19-cv-10768 Document 1 Filed 11/20/19 Page 35 of 35




                                 LAW OFFICE OF N. ARI WEISBROT LLC

                                 By: /s/ N. Ari Weisbrot
                                 N. Ari Weisbrot, Esq.
                                 1099 Allessandrini Avenue
                                 New Milford, New Jersey 07646
                                 Tel: (201) 788.6146
                                 Email: aweisbrot@weisbrotlaw.com


                                 Attorneys for Plaintiff Michael M. Goldberg,
                                 M.D., derivatively on behalf of Macrophage
                                 Therapeutics, Inc.




                            35
